Title: To George Washington from Josiah Parker, 19 December 1791
From: Parker, Josiah
To: Washington, George



Sire
Philadelphia December 19th 1791

I have received two applications from Suffolk to recommend to you persons to supply a vacancy in the customs in consequence of the resignation of Benjamin Bartlet.
The first from Mr Lemuel Riddick son to the late Colo. Lemuel Riddick—this young Gentleman has received a liberal

education & is a person of respectability—Some time since I recommended him to the secretary of War, as a person fit for an officer in the Army, but fortunate for him perhaps he has been neglected. he has Suffered much by the American War by loosing the most of his slaves & having his Houses in Suffolk burnt by a detachment of the British Army—notwithstanding he was ready at that time tho young to take up his musquet in defence of his Country.
The other application is from Mr John Lawson an englishman who is married & settled in the Town of Suffolk, he is capable of the business being brought up to Merchandize, if his integrity & Sobriety can be depended on—but I am told he has lately been fond of the bottle, & I know during the war he was not an active friend—With all due humility & respect I have the honor to be sire, your most Ob. servt

J: Parker

